           Case 1:18-cv-06471-ER Document 130 Filed 02/11/19 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK




  STATES OF NEW YORK,
  CONNECTICUT, NEW JERSEY,
  RHODE ISLAND and WASHINGTON,
  and COMMONWEALTHS OF
  MASSACHUSETTS and VIRGINIA,

      Plaintiffs,                                    No. 18-cv-6471 (ER)

      v.

  UNITED STATES DEPARTMENT OF
  JUSTICE; and JEFFERSON B.
  SESSIONS III, in his official capacity as

  Attorney General of the United States,

      Defendants.

           NOTICE OF MOTION FOR WITHDRAWAL OF APPEARANCE OF
                           LOURDES M. ROSADO


       PLEASE TAKE NOTICE that, upon the accompanying Declaration and pursuant to

Local Civil Rule 1.4, Lourdes M. Rosado respectfully moves this Court for permission to

withdraw her appearance in the above-captioned action on behalf of Plaintiff the State of New

York. PLEASE TAKE FURTHER NOTICE that attorneys Conor Duffy, Lilia Toson, and

Nancy Trasande of the New York State Office of the Attorney General will continue to be

counsel of record for Plaintiff the State of New York in this action.



DATED:         February 11, 2019
               New York, New York



                                                 1
         Case 1:18-cv-06471-ER Document 130 Filed 02/11/19 Page 2 of 2



                                    Respectfully submitted,

                                    LETITIA JAMES
                                    Attorney General of the State of New York

                                    By: /s/ Lourdes M. Rosado
                                    Lourdes M. Rosado (LR-8143)
                                    Civil Rights Bureau Chief
                                    Office of the New York State Attorney General
                                    28 Liberty Street
                                    New York, NY 10005
                                    Phone: (212) 416-8252
                                    lourdes.rosado@ag.ny.gov


Service on all counsel by ECF




                                       2
